 BUTERA FINER FOODS 43Butera Finer Foods, Inc.1 and Sam Pizzo and United Food And Commercial Workers Union, Local 546 & Local 15402 Union.  Case 13ŒRDŒ2301 May 21, 2001 DECISION AND DIRECTION OF  SECOND ELECTION BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH The National Labor Relations Board, by a three-member panel, has considered objections to a decertifica-tion election held May 25, 2000, and the hearing offi-cer™s report recommending disposition of them.  Pursuant to a Stipulated Election Agreement (Stipulation), the election was conducted at nine Chicago-area polling sites, including those at Elgin and Schaumburg, Illinois.  The tally of ballots shows 25 for and 18 against the Un-ion, with 3 challenged ballots, an insufficient number to affect the results. The Board has reviewed the record in light of the ex-ceptions and brief, and has decided to adopt the hearing officer™s findings and recommendations only to the ex-tent consistent with this decision and to set aside the election. The Employer objected to the use of Business Agent Ken Swanson as the Union™s election observer.  Swanson was not an employee of the Employer.  Relying on exist-ing precedent,3 the hearing officer recommended the Employer™s objections be overruled as Swanson had en-gaged in no misconduct and his presence as an observer had not prejudiced the other parties.4 In its exceptions,5 the Employer asserts that the prece-dent cited by the hearing officer is inapplicable to decer-tification (RD) elections because those decisions only concern initial representation (RC) cases.  Instead, the Employer argues that because an RD election involves the participation of an incumbent union, such situation is significantly different from an RC case and, therefore, warrants a different result.  We find merit to this conten-tion.                                                            1 The Employer™s name is corrected to conform with the name listed in the Stipulation. 2 The Union™s name is corrected to reflect the Stipulation.  In addi-tion, the caption reflects the fact that Locals 546 and 1540 jointly repre-sent the involved 10-facility unit. 3  Black Bull Carting, 310 NLRB No. 188 (1993) (not reported in Board volumes), enfd. 29 F.3d 44 (2d Cir. 1994); New England Lumber Division, 252 NLRB 95 (1980), enfd. 646 F.2d 1 (1st Cir. 1981); Standby One Associates, 274 NLRB 952 (1985); E-Z Davies Chevrolet, 161 NLRB 1380 (1966), enfd. 395 F.2d 191 (9th Cir. 1968); Carl Simpson Buick, 161 NLRB 1389 (1966), enfd. 395 F.2d 191 (9th Cir. 1968).                                                            4 Although not central to the hearing officer™s recommendations, he also noted the testimony of Joseph Butera, the Employer™s witness, that during the preelection conference the Board Agent present advised the Union that use of business agents as observers would be objectionable. 5 No exceptions were filed concerning the hearing officer™s finding that the record is unclear as to whether Swanson ﬁwas asked if he was the observer or was told to be the observer by the Board agent.ﬂ  As a result, we hereby adopt the hearing officer™s finding in this regard. Section 7 of the Act guarantees employees the basic right to choose whether or not they wish to be repre-sented by a labor organization for collective bargaining purposes.  Board conducted elections support such right by providing a forum where employees may express their representation choices via secret ballot.  Due to the im-portance of such process, we seek an election environ-ment in which employees may freely and fairly cast votes reflecting their desires.  In particular, we strive to ensure that the neutrality of the election process is pre-served and that ideal ﬁlaboratoryﬂ conditions are ap-proached as nearly as possible. General Shoe Corp., 77 NLRB 124, 127 (1948). In order to maintain the desired neutrality and integrity of our elections, we have established guidelines on who may properly serve as election observers.  Thus, for ex-ample, we have long held that supervisors as well as other employees closely associated with management may not serve as observers. Paragon Rubber Co., 7 NLRB 965 (1938); International Stamping Co., 97 NLRB 921 (1951); Mid-Continent Spring Co. of Ken-tucky, 273 NLRB 884 (1984). Similarly, nonemployees may be used as observers only if ﬁreasonable under the circumstances.ﬂ Browning-Ferris Industries of Califor-nia, 327 NLRB 704 (1999); Kelley & Hueber, 309 NLRB 578 (1992). Although not controlling, we have also established written guidelines concerning the use of union officials as election observers.6  The primary question raised by the exceptions is whether nonemployee agents of an incumbent union should be allowed to serve as observers in a decertification election.  The Employer argues that decertification elec-tions substantially differ from other representation cases and, as a result, warrant separate and stricter limitations as to when nonemployee union agents may serve as ob-servers.  After careful consideration, we conclude that the neutrality of the election process in a decertification context is best fostered by a bright-line rule prohibiting incumbent labor organizations from using their nonem-ployee agents as election observers.7  6 CHM, Sec. 11310.2 provides in pertinent part: ﬁA union official may serve as an observer if he/she is also an employee of the em-ployer.ﬂ 7 The issue of what standard best applies in nondecertification situa-tions is not before us, and we decline to express an opinion on such question. 334 NLRB No. 11  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44A key factor in our holding 
is that in a decertification election employees have accumulated experience with 
their union™s operations and 
can be expected to view 
both it and the employer as established collective-
bargaining forces.  As a result, employees may be unduly 
influenced by the actual physical presence of nonem-
ployee agents of the incumbent union at the polling site. 
The holding in this case is consistent with our re-
quirement that during election hours neither employer 

nor union agents are permitted in the polling area, and 
may not electioneer at or near the polling site during 
hours of voting. See NLRB Casehandling Manual 
(CHM) Section 11326. See also
 Milchem, Inc.
, 170 
NLRB 362 (1968).  Finally, although CHM Section 

11310.2 is admittedly not controlling, our decision here 
is in harmony with its provisions providing that a union 
agent may serve as an observer if he/she is an employee 
of the Employer.  
Our colleague would not draw a distinction between 
certification elections and decertification elections.  We 
disagree.  In our view, it is 
more likely that an employee 
would be influenced by the presence of a person who is 
an agent of a union that 
is his bargaining representative 
than by a person who is an agent of a union that wishes 
to 
become
 the bargaining representative.
8  A bargaining 
representative is the exclusiv
e representative of employ-
ees in dealing with an empl
oyer over terms and condi-
tions of employment.  At th
e decertification election, the employees are being asked whether to oust that represen-
tative.  Clearly, it is best to avoid the situation where that 
vote is cast under the watchful eye of someone who is an 
agent of that extant representative.
9 Our colleague argues that ha
ving a union/agent as ob-
server poses only potential pr
oblems because, if the un-
ion loses the election, it will have no influence over the 
employees.  This argument has no merit.  At the critical 
time of the election, the employees obviously do not 
know how the election will come out.  An employee who 
is inclined to vote against the union could reasonably be 
concerned that the union will win.  Thus, the employee 
would be tempting fate if he votes against the union 
whose representative is watching the election process.  
We also note that, under Board law, the incumbent union 
remains the representative, even if it loses, until all chal-
lenges and objections are resolved.
10                                                           
                                                           
8 This is not to say that there would be no influence in a certification 
election.  As noted at fn. 7, we do not pass herein on certification elec-
tions. 
9 The problem also exists where the 
agent is an employee of the em-
ployer.  However, that employee of 
the employer has a right to partici-
pate in the election.  In view of this factor, we would, on balance, per-
mit his participation as an observer. 
10 W. A. Krueger Co.
, 299 NLRB 914 (1990). 
Our colleague seeks to make much of the fact that Lo-
cal 1540 Business Agent Swan
son was not present at the 
preelection conference at whic
h the Board agent clearly 
stated that union agents not be observers.  However, an 
agent of Local 546 (the corepresentative) was there and 
heard the instructions.  In addition, Swanson had a right 
to be there and, for reasons unknown, chose not to at-

tend. 
Our colleague notes that Swanson™s serving as ob-
server was the result of an ﬁinnocent mixupﬂ by Swanson 
and the Board Agent.  That is, Swanson did not know of 
the Board Agent™s admonition about union agents serv-
ing as observers, and the Board Agent did not know of 
Swanson™s status.  However, 
the purpose of the Board™s rule is not to punish parties for improper conduct, but 
rather to protect the integrity of the election process.  
Accordingly, the ﬁinnocenceﬂ
 of Swanson (and the Board 
Agent) is not the relevant point. 
Accordingly, we find that 
as a nonemployee business 
agent, Swanson™s serving as
 the Union™s election ob-
server in the decertification 
election in this case consti-
tuted objectionable conduct.
11  We therefore direct that 
the election be set aside
12 and a new election con-
ducted.
13 ORDER IT IS ORDERED that the election held on May 25, 
2000, is set aside and that this matter is remanded to the 
Regional Director for Region 13 for the purpose of con-
ducting a new election. 
[Direction of Second Election omitted from publica-
tion.] 
 MEMBER WALSH, dissenting.
 Contrary to my colleagues, I would adopt the hearing 
officer™s recommendation to overrule the Employer™s 
objections to the election and to issue a certification of 
representative.  I believe that my colleagues have erred in 
(a) broadly holding that service by a nonemployee agent 

of an incumbent union as an observer in a decertification 
election is, in itself, objectionable conduct warranting the 
setting aside of such an election, and in (b) promulgating 
 11 We would reach the same result even assuming Swanson served as 
the Union™s observer pursuant to the Board Agent™s request.  This is so 
because the more important factor in our analysis is not 
how Swanson came to be an observer, but, rather, 
that he actually participated in the election process in such capacity.  12  Swanson™s presence at only two of the nine election sites does not 
call for a different result.  Proof that a particular individual™s service as 
an observer prejudiced other parties 
is ﬁbeside the pointﬂ where use of 
such individual fundamentally devi
ates from the Board™s rules. 
Sun-ward Materials, 304 NLRB 780 (1991).   
13  Applying the new rule in the cas
e in which it is announced is con-
sistent with our precedent. North Macon Health Care Facility
, 315 NLRB 359, 361 (1994). 
 BUTERA FINER FOODS 45an unjustified and overbroad per se rule prohibiting non-
employee agents of incumbent unions from serving as 
observers at decertification elections. 
The material facts are undisputed.  United Food and 
Commercial Workers Union Locals 546 and 1540 jointly 

represent the Employer™s meat department employees in 
a 10-store multilocation unit.  The decertification elec-
tion was conducted on May 25, 2000, with polling at 
nine stores (there was no polling at the Bartlett store).  
The overall tally was 25Œ18 in favor of the Union, with 3 

nondeterminative challenged ballots. 
At the preelection conference held the day before the 
election, the Board agent said that it would be considered 
objectionable for the Employer to use managers, or for 
the Union to use business agen
ts, as election observers.  
However, although representa
tives of the Employer and 
Local 546 attended the conference, there was no repre-

sentative of Local 1540 in attendance. 
Voting was conducted at, inter alia, the Employer™s 
Elgin and Schaumburg stores.  Local 1540 Business 

Agent Ken Swanson, who was not an employee of the 
Employer, arrived at the Elgin store about 15 minutes 
before the start of the scheduled 10Œ10:30 a.m. polling 
session.  Although Swanson had not intended to serve as 
an election observer,
1 the Board agent either asked him 
to serve as an observer or asked him if he was there to 

serve as an observer.
2  In either event, Swanson served as 
the Union™s observer at the 
Elgin store and later at the Schaumburg store (where voting was from 12:30Œ1 
p.m.).  While serving as observer at both locations, 
Swanson did not speak to any voter, and he obscured the 
union insignia on his shirt by folding it over, and by then 
further covering the fold wi
th the election observer badge 
provided to him by the Board agent.  Nothing identified 

him as a representative of 
Local 1540 during the voting 
at either location.  
In Objection 1, the Employer
 alleged that (1) the Un-
ion interfered with the election by using Swanson as its 

observer; (2) Swanson engaged in misconduct while 
                                                          
                                                           
1 He had been instructed by his superior to stop in at the Elgin store 
on the morning of the election to see if everything was all right. 
2 The record is unclear on this point.  Swanson first testified that 
ﬁ[t]he Board Agent asked me to [be 
an observer.]ﬂ  The transcript re-flects that he next testified ﬁ[The Board Agent] asked me if I™m, be an 
observer.ﬂ [sic].  Next, Swanson wa
s asked in cross examination ﬁAnd 
you had been requested to be the observer and you, in fact, opportunity 
as observer?ﬂ [sic].  Swanson replied ﬁCorrect.ﬂ  Finally on this point, 
Swanson was asked ﬁWas it the Board 
Agent that requested you be an 
observer at the Schaumburg store as 
well?ﬂ  Swanson replied ﬁYes.ﬂ  
The hearing officer found that ﬁSwanson™s testimony was unclear as to 

whether he was asked if he was the observer or was told to be the ob-
server by the Board agent.ﬂ  The hearing officer found it ﬁincredible to 
believe that the Board agent would have told Swanson to be the ob-
server.ﬂ  The Board agent did not testify. 
serving as observer; and (3) the Union™s use of Swanson 
as observer prejudiced the Employer and breached the 
parties™ stipulated election agreement.  In Objection 2, 
the Employer alleged that the Board interfered with the 
election and prejudiced the Employer by permitting the 
Union to use Swanson as its observer. 
The hearing officer recommended that the Employer™s 
objections be overruled, on the grounds, inter alia, that: 
1. There was no evidence that Swanson engaged in any 
misconduct (there are no exceptions to this finding); and 
2. Swanson™s mere presence 
as an observer, as a non-
employee of the Employer and as a business agent of the 
Union, without more, did not warrant setting aside the 
election.  In recommending that the Employer™s objections be 
overruled, the hearing o
fficer applied the well-
established principle that the mere use of a nonemployee 
union official as an electio
n observer does not warrant 
overturning the results of an election where the observer 
has not engaged in electioneering or other misconduct.
3  In 
NLRB v. Black Bull Carting
, the court stated that: 
 As a general matter, the conduct of a representation 
election is a purely administrative function with which 
the court should not interfere absent the most glaring 
discrimination or abuse. . . . A party seeking to overturn 
an election on the ground of a procedural irregularity 

has a heavy burden.  The presence of such an irregular-
ity is not itself sufficient to overturn an election.  Nor is 
it sufficient for a party to show merely a ﬁpossibilityﬂ 
that the election was unfair.  Rather, the challenger 
must come forward with evidence of actual prejudice 
resulting from the challenged circumstances.  The 
Board has consistently held, 
with court approval, that 
the designation of a union official as observer does not 
warrant overturning an election unless there is evidence 
that the official engaged in improper conduct while act-
ing in that capacity. [29 F.3d at 46; citations omitted.]  
  3 NLRB v. Black Bull Carting
, 29 F.3d 44, 46 (2d Cir. 1994), enfg. 
310 NLRB No. 188 (1993) (not reported in Board volumes) (having 
nonemployee union official serve as observer, while procedurally ir-
regular, did not warrant setting asid
e election; no allegation that ob-server engaged in any misconduct and no evidence of actual prejudice 
to fairness of election or to employer resulting from nonemployee 
union official serving as observer); 
New England Lumber Division v. 
NLRB, 646 F.2d 1, 3 (1st Cir. 1981), enfg. 252 NLRB 95 (1980) (hav-
ing nonemployee union president serve as
 observer, even if in breach of 
election stipulation, did not warrant setting aside election; any such 

breach was immaterial, and designation of union official as observer 
does not warrant overturning election 
absent evidence that observer 
engaged in improper conduct); 
NLRB v. E-Z Davies Chevrolet
, 395 
F.2d 191, 193 (9th Cir. 1968), enfg., inter alia, 161 NLRB 1380, 1383 
(1966).  See also 
Standby One Associates
, 274 NLRB 952, 953 (1985).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46Similarly, in 
NLRB v. E-Z Davies Chevrolet, the court found that having a nonemployee union vice president 
serve as an election observer did not warrant setting 
aside election.  There was no 
allegation or evidence that 
the observer engaged in any misconduct, and the court 
rejected, as lacking in meri
t, the employer™s contention 
that the mere presence of the nonemployee union vice 
president as an observer ipso facto interfered with the 
election.  See also 
Standby One Associates
, 274 NLRB 
952, 953 (1985), where the Board found that having a 
nonemployee union official 
serve as election observer 
did not warrant setting aside the state labor board 
representation election in that case.  The Board found 
that although it is preferable to avoid using nonemployee 
union representatives as observers, such use did not in-
validate the election in that case, where the observer did 
not engage in electioneering interfering with the election 
under 
Milchem, Inc.
, 170 NLRB 362, 363 (1968). 
 My colleagues, however, find these precedents and 
principles to be inapplicable to 
decertification elections, as 
in this case.  They find that
 decertification elections are 
significantly different from representation elections be-
cause decertification elections
 involve the participation 
of incumbent unions.  They ultimately find that the mere 
presence of a nonemployee union agent as an election 
observer, without more, might unduly influence voters to 
vote for the union.  In my view, however, it is not sig-
nificantly more likely that employees would view an 
incumbent union representative as having more influence 
over them than a representative of a union who is seeking 
to become their bargaining agent.  And I fail to see how 
an incumbent union representative™s perceived influence 
over employees™ terms and conditions of employment 
would be likely to inhibit employees who are so inclined 
from voting against the Union, because if they do so in 
sufficient numbers, the uni
on representative will no 
longer have 
any influence over their terms and conditions 
of employment.  And, to the extent that, as my col-

leagues contend, an employee might ﬁreasonably be con-
cerned that the union will win,ﬂ it seems to me that that 
employee could have the same reasonable concern about 
a nonincumbent union.  I am simply not convinced that, 
absent misconduct by the union agent, a reasonable em-

ployee who is inclined to vote against a union, whether it 
is an incumbent or not, is going to be influenced by the 
presence of that agent simply
 because of the possibility 
that the vote might go the other way. 
In any event, my colleagues 
perceive the primary issue 
before the Board in this case to be whether nonemployee 

agents of an incumbent union should be allowed to serve 
as observers in a decertifica
tion election.  My colleagues 
move from that statement of a broad issue to the promul-
gation of their broad new rule.  But I disagree with their 
characterization of the issue be
fore us in this case.  The 
real issue before us isŠor at least ought to beŠwhether 
nonemployee Union Business Agent Ken Swanson™s 
service as an observer in
terfered with the election 
in this 
case.  The answer is clearly no.  It is undisputed that 
Swanson engaged in 
no misconduct whatsoever.  Beyond 
that, my colleagues do not explainŠindeed, in light of 
their new per se rule, they do not have toŠhow or why 
the voters in this case were reasonably unduly influenced 
in their voting by the mere 
fact that Swanson was a Un-ion business representative 
but not a coworker
.   I find that the straightforward analysis of the 
facts
 in 
this case, set forth above, 
in which there has been no 
conduct interfering with the election, but in which my 

colleagues would nevertheless set the election aside, am-
ply demonstrates the impropriety of establishing a broad 

per se prohibition against nonemployee agents of incum-
bent unions serving as obse
rvers at decertification elec-
tions.  Indeed, these facts sh
ow that a union official 
could, in the course of unusual circumstances, legiti-

mately be called upon to serv
e as an election observer.  
Here, Local 1540 was not represented at the preelection 
conference the day before the election.  Thus, Swanson 
was not cautioned, much less
 prohibited, from being an 
observer.  On election morning, Swanson, with no ad-
vance intention of serving as an observer, arrived at the 
polling site and was confronted with the fact there was 
no union observer present.  In
 what appears to be an in-
nocent mixup, the Board agent apparently assumed that 
Swanson was the Union™s assigned observer, and did not 
ask him if he was an employee of the Employer.  Swan-
son, for his part, did not mention that he was a nonem-
ployee union business agent.  Swanson, however, did not 
seek to take any advantage from his service as observer.  
Indeed, he took pains to hide the fact that he was a union 
representative, he spoke not a word to any voter, and he 
engaged in no improper conduct at all.
4   This odd, but not devious, set of circumstances shows 
why, in my view, my colleagues have gone too far in 
instituting a per se rule requir
ing that decertification elec-
tions must be set aside when, for whatever reason, and 

with whatever actual conse
quences, a nonemployee offi-
cial of the incumbent union 
has served as an election 
observerŠeven where, as here, the alternative would be 
that the Union would have had no observer at all. 
                                                          
 4 I agree with my colleagues that 
the innocence of the circumstances 
leading up to Swanson™s service as an observer is not dispositive of the 
Employer™s objections.  What is dispositive is that, regardless of how 
Swanson became an observer, he engaged in no objectionable conduct 
while serving as one. 
 BUTERA FINER FOODS 47I would certainly agree th
at the use of nonemployee 
union officials as decertif
ication election observers 
should be discouraged.  There is clearly potential for 
trouble in such circumstances.
5  But a union has a right to 
                                                          
 5 Thus, my colleagues overstate my position as arguing that having a 
nonemployee agent of the incumbent union act as an observer at a 
decertification election poses no problem.  I recognize that it poses 
potential problems.  But in my view, we should simply follow our 
established procedure for addressing situations where a party proposes 
to use an observer who is alleged to 
be ineligible.  Instead of applying a 
per se rule and informing the party that use of a nonemployee union 
representative will always be obj
ectionable, the Board Agent should 
simply notify the party that use of
 the nonemployee union representa-
tive may result in the setting aside of
 the election, and allow the elec-tion to proceed with that understanding. See Browning-Ferris Indus-
tries of California, 327 NLRB 704 (1999); NLRB Casehandling Man-
ual (Representation Pr
oceedings), § 11310.2. 
have an observer present during polling, both for the 
purpose of identifying eligible voters 
and
 for the purpose 
of insuring that the voting is conducted properly.  It may 
be, as it was here, that the only way to perfect that right, 
is to have a nonemployee union official pressed into 
emergency service in that role.  Steps like those taken by 
Swanson here, under such unforeseen circumstances, 

may be 
both
 unavoidable in the preservation of a union™s 
right to have an observer, 
and unobjectionable in the ab-
sence of any misconduct on the part of the observer.  
Thus, in the absence of any showing of objectionable 
conduct or of how Swanson™s 
service as observer inter-
fered with the election, I would adopt the hearing offi-
cer™s recommendations to overrule the Employer™s objec-
tions and to issue a certifi
cation of representative.   
 